Citation Nr: 1803942	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of gallbladder removal, to include as secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to May 2004, to include service in Iraq from February 2003 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO is the Agency of Original Jurisdiction (AOJ) in this case.  The AOJ denied the claimed benefit sought on appeal.

The Board notes the Veteran submitted a claim in December 2009 for PTSD.  The Veteran was granted this claim and assigned a 30 percent rating, effective from December 31, 2009.  The Veteran was afforded a VA examination in January 2012 and thereafter afforded a 50 percent rating, effective from March 24, 2011.  The Veteran timely filed a notice of disagreement with the assigned 50 percent rating, requesting an increased rating to 70 percent based on the January 2012 VA examination.  In a December 2013 rating decision, the AOJ granted the requested increase to 70 percent, effective from March 24, 2011.  The record reflects no disagreement with either the rating or the effective date assigned.  Accordingly, the Board finds that the award of the 70 percent constitutes a grant of the benefit sought for this disability.  Accordingly, the issue of entitlement to a higher rating for PTSD is not currently on appeal.  

The Board also notes the Veteran filed a Form 9 in May 2017 to appeal his claim of service connection for IBS and his representative prepared an informal hearing presentation on the issue in June 2017. However, in May 2017 the AOJ granted service connection for IBS, and assigned the maximum 30 percent evaluation under Diagnostic Code 7319, effective from March 24, 2011.  The record reflects no remaining disagreement, and AOJ's grant of service connection for IBS resolved the matter on appeal.

The issue before the Board of entitlement to service connection for residuals of gallbladder removal, to include as secondary to service-connected IBS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits. 

The Veteran submitted a claim in March 2011 for residuals of gallbladder removal, to include chronic diarrhea and irritable bowel syndrome.  The AOJ denied the claim in February 2012 for lack of an in-service event or injury, noting the Veteran stated that his gallbladder was not removed until 2008.  The Veteran timely filed a notice of disagreement in February 2012, noting the pain in his upper right quadrant began in service and contended this symptom was etiologically related to his gall bladder.  The AOJ submitted a statement of the case in December 2013, and the Veteran appealed the issue in January 2014.  In the informal hearing presentation submitted by the Veteran's representative in December 2017, a new theory of entitlement was submitted for the Veteran's gallbladder claim.  The representative argued that based on the results of the May 2017 VA examination, the residuals of gallbladder removal should be considered for service connection secondary to the Veteran's now service-connected IBS.

The current medical evidence of record is not sufficient to adjudicate properly the Veteran's claim for service connection.  The Veteran's representative contends in the informal hearing presentation that the submitted medical study be considered medically competent evidence to establish a nexus between the Veteran's service-connected IBS and the residuals of his gallbladder removal.  The Veteran's representative cites to Wallin v. West, 11 Vet. App. 509 (1998) for the proposition that a treatise can establish a nexus for the Veteran's claim because it discusses the generic relationship between the Veteran's IBS and the removal of his gall bladder with a degree of certainty such that there is plausible causality.  Id. at 514.  Here the medical article does not provide more than speculative, generic statements, noting gallbladder problems can cause IBS, however many people find gallbladder removal did little or nothing to help their IBS, or even made it worse.  As noted in Wallin v. West, speculative, generic statements cannot be used by the Board in a medical article to infer causality.

While there is not enough evidence in the record to establish service-connection, in light of the Veteran's contentions in his notice of disagreement and informal hearing presentation, as well as an indication from the medical article that the residuals of his gallbladder removal may be related to his IBS, the Veteran should be afforded a VA examination to obtain an opinion regarding the nature and etiology of his claimed residuals of gallbladder removal.  The Veteran has not been afforded a VA examination in connection with his gallbladder claim, and under the Veterans' Claims Assistance Act of 2000, the VA's duty to assist requires the VA to provide such an examination.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA examination to determine the etiology of the Veteran's current gall bladder disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The opinion must include a notation that this record review took place.

After the record review and examination of the Veteran, the VA examiner is asked to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of gallbladder removal is related to or caused by the Veteran's active duty service?  The examiner should consider and address the Veteran's statement that the pain in his upper quadrant is etiologically related to his current disability.

(b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of gallbladder removal is proximately due to or related to any of the Veteran's service-connected disabilities, including but not limited to the Veteran's irritable bowel syndrome?

(c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of gallbladder removal was caused or aggravated by any of the Veteran's service-connected disabilities, including but not limited to the Veteran's irritable bowel syndrome?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2. The AOJ should conduct any other development deemed appropriate.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow the Veteran and his representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




